DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
Applicant’s amendment filed on February 19, 2020 has been entered. Claims 1-30 are canceled. Claims 31-48 have been added. Claims 31-48 are still pending in this application, with claims 31, 43 and 47-48 being independent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-39, 41-45 and 47-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foladare et al. (U.S. PGPub 2017/0178518), hereinafter referred to as Foladare.
Regarding claim 31, Foladare discloses a method for determining a flight policy to be applied to an unmanned aerial vehicle (UAV), wherein the UAV is associated with a first UAV-Application Server (UAV-AS) maintaining a flight policy applicable for a geographical service area where the UAV is located, the method comprising the first UAV-AS:
determining whether the UAV is going to leave the geographical service area towards a second geographical service area (the processor monitors the aerial drone traversing the flight path. For example, similar to a mobile cellular phone being passed along between various cell towers, the AS 120 is able to determine the progress of the aerial drone based on its communication with various access points of the communications network; See [0041]);
determining a flight policy applicable for the second geographical service area, wherein the flight policy applicable for the second geographical service area is maintained by a second UAV-AS (the processor generates a modified flight path and/or a modified set of policy driven control rules based on the change or update as to policies governing airspace impacting the flight path of the aerial drone; See [0043]); and
instructing the determined flight policy applicable for the second geographical service to the UAV, before the UAV has entered the second geographical service area (the modified flight path and/or the modified set of policy driven control rules will be sent to the aerial drone or the operator of the aerial drone; See [0043]).

Regarding claim 32, Foladare further discloses the method of claim 31, wherein a flight policy comprises restrictions on operation and/or movement of the UAV (the FAA may dynamically put forth a restriction over a particular airspace due to a changing weather condition, e.g., a hurricane, a natural disaster, e.g., a volcano eruption, or an updated national security alert, e.g., an elevated homeland security alert, and so on. In turn, the AS 127 may automatically push forth (e.g., via an Really Simple Syndication (RSS) feed) any such new or modified set of policies governing usage of the pertinent airspaces to the AS 120 which will store these new or modified set of policies governing usage of the pertinent airspaces to DB 121; See [0025]).

Regarding claim 33, Foladare further discloses the method of claim 31, wherein the UAV is residing in a cellular network comprising a plurality of radio coverage areas and the geographical service area is composed of one or more radio coverage areas used in the cellular network (See Fig. 1).

Regarding claim 34, Foladare further discloses the method of claim 31, wherein the first UAV-AS instructs the UAV by providing flight instructions corresponding to the flight policy to the UAV (the modified flight path and/or the modified set of policy driven control rules will be sent to the aerial drone or the operator of the aerial drone; See [0043]).
Regarding claim 35, Foladare further discloses the method of claim 31, wherein the first UAV-AS determines the second geographical service area based on flight path information applicable for the UAV (the processor determines whether a new or a modified policy driven control rule is received. As discussed above, AS 120 is configured to dynamically receive any change or update as to policies governing airspace usage from a plurality of entities having such authority over airspace usage; See [0042]).

Regarding claim 36, Foladare further discloses the method of claim 35, wherein the first UAV-AS receives the flight path information applicable for the UAV from the UAV (the AS 120 is able to determine the progress of the aerial drone based on its communication with various access points of the communications network; See [0041]).

Regarding claim 37, Foladare further discloses the method of claim 35, wherein the first UAV-AS receives the flight path information applicable for the UAV from an operator operating the UAV (the AS 127 may automatically push forth (e.g., via an Really Simple Syndication (RSS) feed) any such new or modified set of policies governing usage of the pertinent airspaces to the AS 120 which will store these new or modified set of policies governing usage of the pertinent airspaces to DB 121; See [0025]).

Regarding claim 38, Foladare further discloses the method of claim 31:
wherein the first UAV-AS and the second UAV-AS are subordinate UAV-AS in a hierarchical structure of UAV-AS comprising at least one superior layer of UAV-AS comprising one or more superior UAV-AS (wherein the AS 127 operates as the superior AS; See Fig. 1);
wherein the subordinate UAV-AS and the superior layer of UAV-AS are arranged in the hierarchical structure such that each subordinate UAV-AS is tied to one superior UAV-AS (wherein the AS 120 and 175 operate as the subordinates; See Fig. 1).

Regarding claim 39, Foladare further discloses the method of claim 38, wherein a superior UAV-AS is responsible for a geographical service area equivalent to a merger of the geographical service areas of all subordinate UAV-AS tied to the superior UAV-AS (AS 127 and a database (DB) 128 operated by one or more entities having authority over various airspaces. For example, a federal government agency, a local governmental agency and/or a utility may own and operate the AS 127 and DB 128. Thus, these entities may dynamically update their respective set of policies governing usage of the pertinent airspaces; See Fig. 1, #127).

Regarding claim 41, Foladare further discloses the method of claim 38, further comprising the UAV-AS receiving a request for providing a flight policy for the geographical service area the UAV-AS is responsible for (the processor receives a request to control an aerial drone. For example, the aerial drone may send a request that is received by the AS 120, where the request may include an origin location and a destination location; See [0036]).

Regarding claim 42, Foladare further discloses the method of claim 41, further comprising the UAV-AS: 
determining the flight policy for the geographical service area (the processor determines a flight path and/or the set of policy driven control rules using the origin location (e.g., the current location of the aerial drone) and the destination location information received; See [0037]); and
returning, as a response to a received request, the flight policy for the geographical service area the UAV-AS is responsible for (the processor provides the flight path and/or the pertinent set of policy driven control rules in response to the request; See [0038]).

Regarding claim 43, Foladare discloses a method in a superior unmanned aerial vehicle application server (UAV-AS) for determining a flight policy to be applied to an unmanned aerial vehicle (UAV) (the FAA may dynamically put forth a restriction over a particular airspace due to a changing weather condition, e.g., a hurricane, a natural disaster, e.g., a volcano eruption, or an updated national security alert, e.g., an elevated homeland security alert, and so on. In turn, the AS 127 may automatically push forth (e.g., via an Really Simple Syndication (RSS) feed) any such new or modified set of policies governing usage of the pertinent airspaces to the AS 120 which will store these new or modified set of policies governing usage of the pertinent airspaces to DB 121; See [0025]), wherein a plurality of UAV-AS are subordinate UAV-AS in a hierarchical structure of UAV-AS (wherein the AS 120 and 175 operate as the subordinates; See Fig. 1) comprising at least one superior layer of UAV-AS comprising one or more superior UAV-AS (AS 127 and a database (DB) 128 operated by one or more entities having authority over various airspaces. For example, a federal government agency, a local governmental agency and/or a utility may own and operate the AS 127 and DB 128. Thus, these entities may dynamically update their respective set of policies governing usage of the pertinent airspaces; See Fig. 1, #127), the subordinate UAV-AS and the superior layer of UAV-AS being arranged in the hierarchical structure such that each subordinate UAV-AS is tied to one superior UAV-AS (wherein the AS 127 operates as the superior AS; See Fig. 1), the method comprising the superior UAV-AS:
receiving a request for a flight policy applicable for a geographical service area (the drone sends a request for the flight policy; See [0036]); 
determining a flight policy applicable for the geographical service area (the AS 127 may automatically push forth (e.g., via an Really Simple Syndication (RSS) feed) any such new or modified set of policies governing usage of the pertinent airspaces to the AS 120 which will store these new or modified set of policies governing usage of the pertinent airspaces to DB 121; See [0025]); and 
returning the determined flight policy (the AS 127 may automatically push forth (e.g., via an Really Simple Syndication (RSS) feed) any such new or modified set of policies governing usage of the pertinent airspaces to the AS 120 which will store these new or modified set of policies governing usage of the pertinent airspaces to DB 121; See [0025]).

Regarding claim 44, Foladare further discloses the method of claim 43, wherein superior UAV-AS is responsible for a geographical service area of a merger of the geographical service areas of all subordinate UAV-AS tied to the superior UAV-AS (AS 127 and a database (DB) 128 operated by one or more entities having authority over various airspaces. For example, a federal government agency, a local governmental agency and/or a utility may own and operate the AS 127 and DB 128. Thus, these entities may dynamically update their respective set of policies governing usage of the pertinent airspaces; See Fig. 1, #127).

Regarding claim 45, Foladare further discloses the method of claim 43, wherein the determining a flight policy applicable for the geographical service area comprises, the superior UAV-AS determining, if the geographical service area is within the geographical service area the superior UAV-AS is responsible for, a subordinate UAV-AS responsible for the geographical service area (the AS 127 may automatically push forth (e.g., via an Really Simple Syndication (RSS) feed) any such new or modified set of policies governing usage of the pertinent airspaces to the AS 120 which will store these new or modified set of policies governing usage of the pertinent airspaces to DB 121; See [0025]).

Regarding claim 47, Foladare discloses an unmanned aerial vehicle application server (UAV-AS) for determining a flight policy to be applied to an unmanned aerial vehicle (UAV), wherein the UAV is associated with the UAV-AS and the UAV-AS is maintaining a flight policy applicable for a geographical service area where the UAV is located, the UAV-AS comprising:
processing circuitry (See Fig. 6, #602); 
memory (See Fig. 6, #604) containing instructions executable by the processing circuitry whereby the UAV-AS is operative to: 
determine whether the UAV is going to leave the geographical service area towards a second geographical service area (the processor monitors the aerial drone traversing the flight path. For example, similar to a mobile cellular phone being passed along between various cell towers, the AS 120 is able to determine the progress of the aerial drone based on its communication with various access points of the communications network; See [0041]); 
determine a flight policy applicable for the second geographical service area, wherein the flight policy applicable for the second geographical service area is maintained by a second UAV-AS (the processor generates a modified flight path and/or a modified set of policy driven control rules based on the change or update as to policies governing airspace impacting the flight path of the aerial drone; See [0043]); and 
instructing the determined flight policy applicable for the second geographical service to the UAV, before the UAV has entered the second geographical service area (the modified flight path and/or the modified set of policy driven control rules will be sent to the aerial drone or the operator of the aerial drone; See [0043]). 

Regarding claim 48, Foladare discloses a superior unmanned aerial vehicle application server (UAV-AS) for determining a flight policy to be applied to an unmanned aerial vehicle (UAV) (the FAA may dynamically put forth a restriction over a particular airspace due to a changing weather condition, e.g., a hurricane, a natural disaster, e.g., a volcano eruption, or an updated national security alert, e.g., an elevated homeland security alert, and so on. In turn, the AS 127 may automatically push forth (e.g., via an Really Simple Syndication (RSS) feed) any such new or modified set of policies governing usage of the pertinent airspaces to the AS 120 which will store these new or modified set of policies governing usage of the pertinent airspaces to DB 121; See [0025]), wherein a plurality of UAV-AS are subordinate UAV-AS in a hierarchical structure of UAV-AS (wherein the AS 120 and 175 operate as the subordinates; See Fig. 1) comprising at least one superior layer of UAV-AS comprising one or more superior UAV-AS, the subordinate UAV-AS and the superior layer of UAV-AS arranged in the hierarchical structure such that each subordinate UAV-AS is tied to one superior UAV-AS (AS 127 and a database (DB) 128 operated by one or more entities having authority over various airspaces. For example, a federal government agency, a local governmental agency and/or a utility may own and operate the AS 127 and DB 128. Thus, these entities may dynamically update their respective set of policies governing usage of the pertinent airspaces; See Fig. 1, #127); the superior UAV-AS comprising: 
processing circuitry (See Fig. 6, 602); 
memory (See Fig. 6, #604) containing instructions executable by the processing circuitry whereby the superior UAV-AS is operative to: 
receive a request for a flight policy applicable for a geographical service area (the drone sends a request for the flight policy; See [0036]); 
determine a flight policy applicable for the geographical service area (the AS 127 may automatically push forth (e.g., via an Really Simple Syndication (RSS) feed) any such new or modified set of policies governing usage of the pertinent airspaces to the AS 120 which will store these new or modified set of policies governing usage of the pertinent airspaces to DB 121; See [0025]); and 
return the determined flight policy (the AS 127 may automatically push forth (e.g., via an Really Simple Syndication (RSS) feed) any such new or modified set of policies governing usage of the pertinent airspaces to the AS 120 which will store these new or modified set of policies governing usage of the pertinent airspaces to DB 121; See [0025]). 
Allowable Subject Matter
Claims 40 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 40 appears to be novel and inventive because prior art fails to show or teach the method of claim 38, wherein the determining the flight policy applicable for the second geographical service area comprises the first UAV-AS sending a request for a flight policy applicable for the second geographical service area to a superior UAV-AS the first UAV-AS is tied to.
Claim 46 appears to be novel and inventive because prior art fails to show or teach the method of claim 43, wherein the determining a flight policy applicable for the geographical service area comprises the superior UAV-AS forwarding, if the geographical service area is outside the geographical service area the superior UAV-AS is responsible for, the request to a next higher hierarchy layer superior UAV-AS, in combination with the other limitations of the independent claim.

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        7/2/2022